Citation Nr: 0533985	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran, who served on active duty from August 1959 to 
April 1962, died in September 2002.  The appellant-claimant 
claims to be the surviving spouse of the veteran based upon a 
common law marriage.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Louisville, Kentucky, Regional Office (RO) that determined 
that the appellant did not qualify as the veteran's surviving 
spouse for purposes of the receipt of DIC benefits.  The 
bases for that decision were the findings that common law 
marriage is not valid under the laws of Kentucky, and that 
the purported common law marriage did not fulfill the 
requirements of a "deemed valid" marriage under VA law.  

It is noted for the record that, in a prior administrative 
decision, dated in February 2004, the RO had granted the 
appellant DIC benefits based upon a finding that the 
appellant's "marriage" to the veteran was "deemed valid" 
under VA law.  In October 2004, however, the RO received 
additional information pertaining to the relationship of the 
appellant to the veteran that caused it to propose a 
severance of the DIC award.  The benefit was severed in the 
January 2005 administrative decision that is the subject of 
this appeal.  Although the retroactive severance of benefits 
caused an overpayment to the appellant, the RO waived the 
required repayment of that overpayment based upon a finding 
that the overpayment was based upon sole VA error.  Since the 
overpayment has been waived, the appellant would obtain no 
greater benefit if she were successful in this claim because 
any potential retroactive award has already been paid to her.  
Consequently, the Board finds that characterizing the issue 
on appeal as set out above is proper and will provide the 
best understanding of the appeal.  

In December 2005, in accordance with 38 U.S.C.A. § 7107 (West 
2001) and 38 C.F.R. § 20.900(c) (2005), a Deputy Vice 
Chairman at the Board granted the appellant's November 2005 
motion to advance her case on the Board's docket.  It is 
noted that in the context of that motion, the appellant's 
daughter submitted a statement that must be considered to be 
relevant evidence to the issue on appeal.  Notwithstanding, 
the appellant also waived RO review of that additional 
evidence.  38 C.F.R. § 20.1304 (2005).  Thus, the case is now 
properly before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist the claimant 
in obtaining all evidence necessary to substantiate her claim 
have been fully met.

2.  The veteran and the appellant, the veteran's ex-mother-
in-law, resided together in the State of Kentucky from 
September 1966 until the time of the veteran's death in 
September 2002.

3.  The appellant and veteran did not have a mutual agreement 
to be married.  They did not hold themselves out as husband 
and wife in their community.


CONCLUSION OF LAW

The requirements for a valid common law marriage between the 
appellant and veteran have not been met; she and the veteran 
did not have a "deemed valid" common law marriage; thus, she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA death benefits.  38 U.S.C.A. §§ 
103, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.52, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to Dependency and 
Indemnity Compensation (DIC) benefits as the surviving spouse 
of the veteran.  She contends that she was the common law 
spouse of the veteran at the time of his death in the state 
of Kentucky.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision, the pertinent laws 
and VA regulations applicable to the issue will be set forth.  
Finally, the Board will present an analysis of the 
appellant's claim.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the January 2005 
administrative decision and the September 2005 statement of 
the case which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In an 
undated letter sent to the appellant by the RO following the 
receipt of her March 2003 notice of disagreement, and in the 
September 2005 statement of the case, the appellant was 
provided with additional notice regarding the evidence needed 
to succeed in her claim and the relevant provisions of the 
VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the appellant in this case was given after the first AOJ 
adjudication of the claim.  Notwithstanding, since that time, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, there has been substantial 
compliance with Pelegrini II and to decide the appeal would 
not be prejudicial error to the appellant.

The Board also acknowledges that the various notices to the 
appellant contained no specific request for the appellant to 
provide any evidence in the appellant's possession that 
pertained to the claim or something to the effect that the 
appellant give VA everything she had that pertained to her 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain any pertinent records as they were 
identified by the appellant.  The appellant has given no 
indication that there are additional records that would 
provide greater insight into the status of the relationship 
between the appellant and the veteran at issue than is 
already of record.  

Consequently, it does not appear that there are any 
additional records to be requested or obtained.  Any question 
regarding notification of the appellant of what evidence she 
was required to provide and what evidence VA would attempt to 
obtain has essentially been rendered moot by virtue of the 
fact that there is no indication of pertinent records other 
than the records which have already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the appellant's claim on the merits.  

Laws and Regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50.  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Common-law marriage is not recognized under Kentucky law.  

The law does also proscribe that where an attempted marriage 
of a claimant was invalid by reason of a legal impediment, 
the marriage will nevertheless be deemed valid if certain 
requirements are met, including a requirement that the 
claimant entered into the marriage without knowledge of the 
impediment.  See 38 C.F.R. § 3.52 (2005).  

Analysis

The veteran died in September 2002.  At the time of his 
death, he had been rated 100 percent disabled for service-
connected dementia, effective from July 1990, and 100 percent 
disabled for service-connected seizure disorder with 
headaches secondary to traumatic encephalopathy, effective 
from July 1990.  He had also been declared incompetent, 
effective from April 1991.  

The appellant filed for VA survivor's benefits on October 15, 
2002, approximately one month after the death of the veteran.  
She alleged that she and the veteran cohabited in a common 
law marriage relationship for 36 years until the date of his 
death, and that she should be recognized as the surviving 
spouse of the veteran on that basis.  In support of her 
claim, she submitted affidavits from several individuals who 
attested to the fact that the appellant had lived in the home 
of the veteran for 36 years.  The affidavits did not indicate 
whether the appellant and the veteran had held themselves out 
as husband and wife.  

Given the fact that the appellant does not allege that she 
was married to the veteran by ceremony prior to his death, 
and given further that the State of Kentucky does not 
recognize common-law marriage, if the appellant is to be 
successful in her claim, she must establish that her alleged 
marriage to the veteran may be "deemed valid" under the 
provisions of 38 C.F.R. § 3.52.  The appellant's legal theory 
under that provision is essentially that, although her 
alleged common law marriage was invalid by virtue of the 
legal impediment that it was not recognized in the State in 
which she and the appellant resided, since she had no 
knowledge of that impediment, her common law marriage should 
be "deemed valid" for VA benefits purposes.  

In order for the appellant to be successful under the 
foregoing "deemed valid" theory, however, the evidence must 
satisfy the threshold criteria for a common-law marriage 
super-imposed by 38 C.F.R. § 3.205(a)(6); namely, 1) that 
there was an agreement between the parties (appellant and the 
veteran) to be married; 2) that there was cohabitation 
between the parties; and 3) that the parties held themselves 
out as husband and wife and were generally accepted as such 
in the communities in which they lived.  

In this case, while the evidence establishes that the 
appellant and the veteran cohabited for quite possibly as 
long as 36 years, the preponderance of the evidence shows 
that there was no agreement between the appellant and the 
veteran to be married, and that the appellant and the veteran 
did not hold themselves out as husband and wife, nor were 
they accepted in their community as such.  The appellant's 
claim must be denied on that basis.  

In support of her claim, the appellant has submitted written 
statements from several individuals attesting to the fact 
that the appellant and the veteran lived in the same house 
for 36 years.  She has also submitted written statements from 
two individuals who purported to be the manager of a grocery 
store for 12 and 7 years, respectively, that indicated that 
the veteran and the appellant bought groceries together on 
credit, and that they lived in the same house.  In November 
2005, the appellant's daughter, the veteran's former spouse, 
submitted a statement asking that the appellant's case be 
advanced on the docket.  In that statement, she asserted that 
after she left the veteran 37 years ago, her mother, the 
appellant, started living with the veteran as man and wife.  
The appellant has also submitted her own written statements 
in which she alleged that she and the veteran had plans to be 
married; that she worked and took care of the veteran and his 
daughter for 23 years; and that she had claimed the veteran 
and his daughter as dependents on her tax returns.  

The evidence against the appellant's claim consists of 
documents filed by and on behalf of the veteran during his 
lifetime in the successful pursuit of his claim for VA 
compensation benefits, as well as the VA medical records 
generated during that time.  That evidence shows that the 
veteran had been in receipt of VA benefits from 1963 until 
his death in 2002, and during that time had never claimed to 
have a spouse.  Specifically, in a Declaration of Marital and 
Dependency Status filed by the veteran in December 1978, the 
veteran stated that he had only been married once in 1962, 
and that marriage had ended in divorce in 1967.  The veteran 
also specified that he had only one dependent, a child who 
had been born in 1963.  

Further, in a statement submitted by the appellant in 1982 in 
support of the veteran's claim for increased compensation 
benefits, she indicated that she had lived in the house with 
the veteran and helped take care of him for 19 years.  She 
gave no indication that they were married.  In a statement 
submitted by the appellant in 1990, she indicated that she 
had lived with the veteran and helped take care of him for 28 
years.  Again, she gave no indication that they were married.  

In a report of VA medical examination dated in October 1990, 
the VA physician reported that the veteran lived with his 
daughter and ex-mother-in-law, the appellant.  It was noted 
that the veteran's legal and financial affairs were 
maintained by his daughter, and that the veteran was also 
assisted by his ex-mother-in-law, the appellant.  

In April 1991, the veteran was rated as incompetent for VA 
purposes.  In the appointment of a custodian, the veteran's 
next of kin was noted to have been his sister-in-law.  It was 
noted that the appellant lived with the veteran, but was 
unrelated to him.  Based upon the veteran's incompetency 
status, the appellant's daughter was appointed as his 
custodian.  On the veteran's Certificate of Death, filed in 
September 2002, the veteran's marital status was listed as 
"divorced," with no surviving spouse listed.  The person 
noted to be the informant of the information provided was the 
veteran's daughter.  

On the basis of the evidence of record, the Board is unable 
to conclude that the appellant's alleged marriage to the 
veteran may be "deemed valid."  Essentially, all of the 
requirements for a deemed valid common law marriage have not 
been met or approximated.  Although the appellant has 
established that she lived with the appellant for many years, 
other than her own-self serving statements, there is little 
if any evidence supporting the fact that the other elements 
for such a marriage have been satisfied.  

In particular, the Board does not believe that the appellant 
has established that she and the veteran had an actual and 
mutual agreement to be married or that they held themselves 
out to the public as married.  Such an agreement or 
perception may not be inferred by the cohabitation of the 
parties.  The appellant submitted affidavits from third 
parties in the community purporting to show such a 
relationship, but none of these statements gave any 
indication that the appellant and the veteran were married; 
only that they lived in the same house for many years.  
Although the veteran's ex-spouse has recently submitted a 
statement in support of her mother's claim that she was 
married to the veteran at common law, the Board finds that 
the contemporary evidence generated during the veteran's 
lifetime greatly outweighs the more recent self-serving 
statements offered by the appellant and her daughter.  

What appears far more likely from the evidence of record is 
that the veteran, who had been severely disabled from 
residuals of an in-service head injury, had divorced his 
spouse in 1967, and was left with custody of a young daughter 
from his marriage to the appellant's daughter.  Because the 
veteran was unable to care for himself or his daughter, the 
appellant, the veteran's ex-mother-in-law, and the 
grandmother of the veteran's daughter, began to live with 
them to assist in their care.  The fact that the appellant 
and the veteran cohabited for many years has been conceded 
and is not at issue.  What has not been established is that 
the appellant and the veteran had entered into an agreement 
to be married, or that they held themselves out to the public 
as married.  In fact, the preponderance of the evidence shows 
otherwise.  In short, there is no contemporary documentary 
evidence of record that would support the appellant's 
assertion that she and the veteran held themselves out to 
their community as married.  The evidence against the claim 
includes certified documents, statement from disinterested 
witnesses, and prior statements from the veteran and even the 
appellant herself.  

The Board notes also that 38 C.F.R. § 3.205(b) clearly 
reflects that evidence meeting the requirement set forth in 
38 C.F.R. § 3.205(a)(6) is dispositive of the question of 
whether a valid common law marriage has been established only 
where there is no conflicting information.  There is a 
considerable amount of conflicting information as to whether 
all of the requisites for a deemed valid common law marriage 
has been satisfied.  Accordingly, after weighing all of the 
evidence, the Board concludes that the evidence is 
insufficient to establish that a deemed valid common law 
marriage existed and that the preponderance of the evidence 
of record is against the appellant's claim that she is 
entitled to recognition as surviving spouse of the veteran 
based on a deemed valid common law marriage, or any other 
type of marriage.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 
3.50, 3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Accordingly, the appellant may not be 
recognized as surviving spouse of the veteran and her claim 
must be denied.




ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of VA death benefits is not established.  The 
appeal is denied.



		
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


